 


109 HR 3347 IH: Montgomery GI Bill for Life Act of 2005
U.S. House of Representatives
2005-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3347 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2005 
Mr. Larsen of Washington introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend titles 10 and 38, United States Code, to repeal the 10-year limits on use of Montgomery GI Bill educational assistance benefits, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Montgomery GI Bill for Life Act of 2005. 
2.Repeal of 10-year limit on use of veterans’ educational assistance benefits 
(a)All-Volunteer force educational assistance programSection 3031 of title 38, United States Code, is repealed. 
(b)Conforming amendments 
(1)Section 3018C(e)(3)(B) of such title is amended— 
(A)by striking (B)(i) and inserting (B); and 
(B)by striking clause (ii). 
(2)Section 3020 of such title is amended— 
(A)in subsection (f)(1), by striking Subject to the time limitation for use of entitlement under section 3031 of this title, an and inserting An; and 
(B)in subsection (h)(5), by striking Notwithstanding section 3031 of this title, a and inserting A. 
(3)The heading for subchapter IV of chapter 30 of such title is amended to read as follows: 
 
IVGeneral and administrative provisions. 
(c)Clerical amendmentThe chapter analysis at the beginning of chapter 30 of such title is amended by striking the matter relating to the heading for subchapter IV and the item relating to section 3031 and inserting the following: 
 
 
Subchapter IV—General and administrative provisions. 
3.Repeal of 10-year limit on use of selected reserve educational assistance benefits 
(a)RepealSection 16133 of title 10, United States Code, is repealed. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 1606 of title 10, United States Code, is amended by striking the item relating to section 16133. 
 
